Fourth Court of Appeals
                                   San Antonio, Texas
                                          August 6, 2018

                                       No. 04-18-00301-CV

                          IN THE INTEREST OF A.M.O., A CHILD,

                   From the 285th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2017PA01432
                           Honorable Richard Garcia, Judge Presiding

                                          ORDER
        This is an accelerated appeal of an order terminating the appellant’s parental rights which
must be disposed of by this court within 180 days of the date the notice of appeal is filed. TEX.
R. JUD. ADMIN. 6.2. The notice of appeal was filed May 2, 2018.

        Because appellant’s attorney, Ms. Christine Hortick, failed to file a written response to
this court’s orders dated June 11, 2018 and July 6, 2018, presenting a reasonable explanation for
failing to file the notice of appeal in a timely manner, this appeal was abated to the trial court on
July 28, 2018 for an abandonment hearing. On August 3, 2018, a supplemental clerk’s record
was filed containing the trial court’s findings of fact. The trial court found: (1) appellant desires
to appeal; (2) the notice of appeal was untimely filed due to the late direction to file the appeal
from appellant; and (3) Mr. Hortick did not abandon the appeal and should not be sanctioned.
The trial court appointed new appellate counsel to represent appellant on appeal.

        It is therefore ORDERED that this appeal is REINSTATED on the docket of this court.
Appellant’s brief must be filed no later than twenty days from the date of this order. Given the
time constraints governing the disposition of this appeal, requests for extensions of time
will be disfavored.

                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of August, 2018.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court